Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/19/2022 has been entered. Claims 1-7 and 9-20 are now pending in the application. Claims 1-2, 5-6 and 15 have been amended and claim 8 has been canceled by the Applicant.  Previous objections to the specification and the drawings as well as claim 8 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s cancelation of claim 8. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62849317, filed 05/17/2019, and claims foreign priority to CN 202020150523.5, filed 02/03/2020 (China). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


	Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-14, 18-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wade et al. (hereafter Wade, of record) US 20130076924 A1. 
In regard to independent claim 1, Wade teaches (see Figs. 1-14) an optical element driving mechanism (i.e. as Shake Correction Device, Photographic Optical Device And Lens Drive Device 1, see Abstract, paragraphs [02, 08-20, 51-65, 66-70, 72-82], as depicted in e.g. Figs. 1-7, 9-14]), comprising: a movable portion (3 having a lens and being swung for shake correction by device 4, paragraphs [50-54, 66-70]), used for connecting to an optical element having a main axis (as module 3 has lens holder 12 with lens, filter 11/8 with imaging element, having optical axis, L, paragraphs [51-56], e.g. see Figs. 1-7, also Figs. 9-14); 
a fixed portion (i.e. as shake correction device 4 fixed parts support body 27 with case 31, lower case 32 and spacer 33, e.g.  paragraphs [52,66-70], Figs. 2-7), wherein the movable portion is movable relative to the fixed portion (i.e. module 3 swings with respect to 4, 27, paragraphs [52,66-70], Figs. 2-7), and the fixed portion comprises a base (e.g. lower case 32 with its components e.g. bottom part 32a, paragraphs [52,66-70], Figs. 1-7);
a driving assembly for driving the movable portion to move relative to the fixed portion (swing drive mechanism 29 of shake-correction device 4, and with 28,a,b, for driving the swinging of 3 relative to 27, paragraphs [67-72]); and 
an assist assembly for limiting a movement of the movable portion relative to the fixed portion (with case bottom part 32,32a, disposing hole 32c, supporting point part 36 and spherical member 35, with spacer 33, case 31, also as plate spring parts 28, for supporting and limiting some movement e.g. swinging of camera module 3, e.g. paragraphs 65, 69-70, 80]), 
wherein the assist assembly further comprises a limit element (i.e. as support point part 36 with disposing hole 32c and flexible circuit board 23 with opening accommodating spherical member 35, as depicted in Figs. 2-3, 6, paragraphs [51-65,66-70]), a support element is disposed in an opening of the limit element (35  is disposed in opening of 36,and in opening of 23 and in opening 32c, as depicted Figs. 2-3, 6, e.g. paragraphs [51-65,66-70]), and the limit element is disposed on a top surface of the base (i.e. as 32c and 23 are disposed on top surface of lower case 32, and bottom part 32a, as depicted Figs. 2-3, 6, e.g. paragraphs [51-65,66-70]). 
Regarding claim 2, Wade teaches (see Figs. 1-14) that the support element is disposed between the movable portion and the fixed portion (i.e. as spherical member 35 between 3 and 32, 32a, Figs. 2-3) to allow the movable portion to rotate relative to the fixed portion in two axes extending in a first direction and a second direction, and the first direction is not parallel to the second direction (i.e. as supporting point spherical member 35 abuts abutting plate 24 of 3 allowing swinging around e.g. x or y direction or any direction in or out of x-y plane passing through supporting point, or around optical axis L, see Figs. 2-3, paragraphs [52, 66-70, 80-84]).  
Regarding claim 3, Wade teaches (see Figs. 1-14) that the support element further allows the movable portion to rotate relative to the fixed portion in an axis extending in a third direction, and the third direction is not parallel to the first direction or the second direction (i.e. as supporting point spherical member 35 abuts abutting plate 24 of 3 allowing swinging around any direction in/or out x-y plane, including optical axis L, passing through supporting point not parallel to x or y direction, see Figs. 2-3, paragraphs [52, 66-70, 80-84]). 
Regarding claim 4, Wade teaches (see Figs. 1-14) that the fixed portion comprises a limit portion for limiting the movement of the movable portion relative to the fixed portion (i.e. as e.g. spacer 33, bottom part 32a, top side of 31 limit movement of 3 relative to fixed portion i.e. 27, paragraphs [52,66-70], Figs. 2-6), and a maximum dimension of the support element in the third direction is greater than a distance between the movable portion and the limit portion in the third direction (e.g. as diameter of e.g. support 35 is larger than distance between 32a to 23, or 33 to 28 or 14a to 31 in e.g. vertical z-optical axis direction, as depicted in Figs. 2-3,6, paragraphs [51-65,66-70]).  
Regarding claim 6, Wade teaches (see Figs. 1-14) that a diameter of the opening of the limit element is greater than the diameter of the support element (i.e. as opening of 36 and opening of 23 accommodating 35 are greater than diameter size of 35, as depicted in Figs. 2, 3, 6, paragraphs [51-65,66-70]).    
Regarding claim 7, Wade teaches (see Figs. 1-14) further comprising a photo sensor (imaging element, paragraphs [52, 65]) that at least partially overlaps the driving assembly when viewed in a direction that is perpendicular to the main axis (i.e. as imaging element on circuit board 22 of 3, at least partially overlaps with driving mechanism 29 e.g. parts 28a,b, FCP 40 of coils 38 in direction perpendicular to optical axis L, as depicted in Figs. 2-3, paragraphs [52, 65, 70-71]).  
Regarding claim 9, Wade teaches (see Figs. 1-14) further comprising an optical module, and the optical element is disposed in the optical module (as module 3 that has lens holder 12 with lens, filter 11/8 with imaging element, paragraphs [51-56], e.g. see Figs. 1-7, also Figs. 9-14).   
Regarding claim 10, Wade teaches (see Figs. 1-14) that the optical module partially overlaps the driving assembly when viewed in a direction that is perpendicular to the main axis (i.e. as module 3 partially overlaps 29, 4  with magnets, coils, holders, circuits e.g. 39, 45, 22, 38, 40, in perpendicular to axis L direction, as depicted in Figs. 2-3, 6, e.g. paragraphs [66-70]) 
Regarding claim 11, Wade teaches (see Figs. 1-14) further comprising a circuit board (as circuit board 22, 23, also 40, 41, paragraphs [65, 70-71, 83, 86]), wherein the optical module further comprises a substrate (i.e. as plate 24 and 22, holder 8 serve as substrate for imaging element and filter 11, e.g. paragraphs [65, 70-71, 83, 86], Figs. 2-3, 5-6), and an extension of the substrate and an extension of the circuit board are positioned on different sides of the optical element driving mechanism (e.g. as left extension of 8 or 22 is on different side of 1from extension 41, 23, see Figs. 2-3, 5, e.g. paragraphs [65, 70-71, 83, 86).  
Regarding claim 12, Wade teaches (see Figs. 1-14) that the substrate at least partially overlaps the circuit board along the main axis (as plate 24 partially overlaps 22, 23 along L axis, as depicted in Figs. 2-3, e.g. paragraphs [52-55, 65, 70-71]).  
Regarding claim 13, Wade teaches (see Figs. 1-14) that the driving assembly (29) comprises at least three driving magnets (i.e. as 29 has (4) coils 38 and (4) magnets 39, paragraphs [70-75], Figs. 1-7, 9-14).  
Regarding claim 14, Wade teaches (see Figs. 1-14) that at least one of the driving magnets has a different shape than the other driving magnets (i.e. as at least one of 38 has different shape than one of 39, as depicted in Figs. 2-3, 6, e.g. paragraphs [70-75]).  
Regarding claim 18, Wade teaches (see Figs. 1-14) that the driving magnets are multipolar magnets (as magnets 39 are formed by adhesively fixing magnets pieces 42 and 43, paragraphs [70,72, 75, 104-108], e.g. Figs. 3, 13).  
Regarding claim 19, Wade teaches (see Figs. 1-14) that the magnets are arranged in different directions (i.e. as magnets e.g. 39 with pieces 42, 43 are arranged in different directions, see paragraphs [70,72, 75, 104-108], e.g. Figs. 3, 13).   
Regarding claim 20, Wade teaches (see Figs. 1-14) that the movable portion comprises a wall that extends along the main axis and is adjacent to the driving assembly (i.e. as 3 has wall of cover 14, wall of 8, wall of 45 that are extending in L-axis direction, adjacent to driving mechanism 29, with 28, as depicted in Figs. 2-3, 5-6, e.g. paragraphs 54-60, 67-73]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (hereafter Wade) US 20130076924 A1 in view of Takizawa US 20120155843 A1 (both of record). 
Regarding claim 5, Wade teaches (see Figs. 1-14) that the assist assembly further comprises a element (e.g. supporting point part 36), and the material of the support element (i.e. material of 35), but is silent that element (e.g. supporting point part 36) is the  magnetic permeable, and that  the material of the support element (35) comprises metal, and that a magnetic force is generated 16 between the magnetic permeable element and the support element (35, 36) to attract the magnetic permeable element and the support element.  
However, Takizawa teaches in the same field of invention of a camera drive device (see Figs. 1-7, paragraphs [67-72, 73-82]), and further teaches that the assist assembly  (e.g. as protrusion section 202, movable section 102, attracting magnet 404, e.g. Figs. 1-7, paragraphs [67-72, 73-82]), includes the element that is magnetic permeable (as magnet 404, paragraphs [76-78]), and that  the material of the support element comprises metal as 2020 is formed of magnetic member, paragraphs [76-78, 82]), and that a magnetic force is generated 16 between the magnetic permeable element and the support element (as magnetic attractive force F is generated between 404 and  202) to attract the magnetic permeable element and the support element (i.e. as F attracts magnet 404 and magnetic part 202, thus providing lose engagement of supporting protrusion 202 and movable section, paragraphs [76-78, 82]).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply design and teachings of Takizawa of using attracting magnet and metal/magnetic member in the supporting point part and the material of the support element of Wade in order to provide constant attracting force and loose engagement of the supporting part and element (see Takizawa, paragraphs [76-78, 82]). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (hereafter Wade, of record) US 20130076924 A1 in view of Park et al. (hereafter Park, of record) US 20150296112 A1
Regarding claims 15, 16 and 17, Wade teaches (see Figs. 1-14)  the invention as set forth above but is silent about further comprising at least three position sensors, wherein each of the position sensors is positioned at a same side of the optical element driving mechanism with one of the driving magnets (e.g. magnets, coils 38, 39, Figs. 2-7), for detecting the magnetic fields of the driving magnets, where directions of the magnetic fields that are detected by two of the position sensors are parallel, and where directions of the magnetic fields that are detected by two of the position sensors are parallel (Wade does teach enhanced relative positional accuracy between the shake correction coil and the shake correction magnet, see e.g. Wage paragraphs [08, 13-15, 32]).   
However, Park teaches in the same field of invention of camera module (see Figs. 1-10, Abstract, paragraphs [02, 09-11, 35-44, 60-71], providing optical image stabilization, for hand shake compensation) comprising at least three position sensors, wherein each of the position sensors is positioned at the same side of the optical element driving mechanism with one of the driving magnets, for detecting the magnetic fields of the driving magnets, (e.g. as two hall sensors 615 disposed with magnetic coils 613 and facing and detecting magnets 611 fields, and hall sensor 625 disposed with mag. coil 623 facing and detecting magnet 621 field , paragraphs  [61-66], therefore sensing position changes of magnets 611 and 621, allowing operation of disturbance compensation part 600 for hand shake compensation, paragraphs [59-71], Figs. 1-8), where directions of the magnetic fields that are detected by two of the position sensors are parallel (i.e. due to positions of sensors 615 detecting magnetic fields of magnets 611, paragraphs [59-71], Figs. 1-8), and where directions of the magnetic fields that are detected by two of the position sensors are parallel (i.e. due to positions of one of sensors 615 detecting magnetic fields of magnet 611 and sensor 625 detecting magnet field of 621, paragraphs [59-71], Figs. 1-8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the design and teaching of Park of using at least three position sensors positions to detect magnetic fields of magnets on parallel sides and perpendicular side of hand shake compensation part, to the shake correction part of Wade with magnetic coils that are on parallel sides and on perpendicular side of the shake correction part detecting magnetic fields of magnets that are parallel and that that is perpendicular,  in order to correct image blurring, moving image shaking due to hand shake or walking in first and second directions, sensing position of each of magnets (see Park, paragraphs [59-71], and thus provide  the shake correction device with the enhanced relative positional accuracy between the shake correction coil and the shake correction magnet (see e.g. Wage paragraphs [08, 13-15, 32]). 


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on same teachings of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant argues on page 6-7 that the cited prior art of Wade does not disclose amended features of claim 1, namely (1) “the assist assembly comprises a limit element, the support element is disposed in an opening of the limit element, and the limit element is disposed on a top surface of the base”, because allegedly limit element 36 is a part of the fixed portion 32, rather than in contact with a top surface of the alleged fixed portion 27, 31, 32, or 33. The Examiner respectfully disagrees. With respect to the above issue (1), as noted in the rejection above, the cited prior art of Wade teaches all limitations of claim 1, as Wade teaches (see Figs. 1-14) an optical element driving mechanism (i.e. as Shake Correction Device, Photographic Optical Device And Lens Drive Device 1, see Abstract, paragraphs [02, 08-20, 51-65, 66-70, 72-82], as depicted in e.g. Figs. 1-7, 9-14]), comprising: a movable portion (3 having a lens and being swung for shake correction by device 4, paragraphs [50-54, 66-70]), used for connecting to an optical element having a main axis (as module 3 has lens holder 12 with lens, filter 11/8 with imaging element, having optical axis, L, paragraphs [51-56], e.g. see Figs. 1-7, also Figs. 9-14); 
a fixed portion (i.e. as shake correction device 4 fixed parts support body 27 with case 31, lower case 32 and spacer 33, e.g.  paragraphs [52,66-70], Figs. 2-7), wherein the movable portion is movable relative to the fixed portion (i.e. module 3 swings with respect to 4, 27, paragraphs [52,66-70], Figs. 2-7), and the fixed portion comprises a base (e.g. lower case 32 with its components e.g. bottom part 32a, paragraphs [52,66-70], Figs. 1-7);
a driving assembly for driving the movable portion to move relative to the fixed portion (swing drive mechanism 29 of shake-correction device 4, and with 28,a,b, for driving the swinging of 3 relative to 27, paragraphs [67-72]); and 
an assist assembly for limiting a movement of the movable portion relative to the fixed portion (with case bottom part 32,32a, disposing hole 32c, supporting point part 36 and spherical member 35, with spacer 33, case 31, also as plate spring parts 28, for supporting and limiting some movement e.g. swinging of camera module 3, e.g. paragraphs 65, 69-70, 80]), 
wherein the assist assembly further comprises a limit element (i.e. as support point part 36 with disposing hole 32c and flexible circuit board 23 with opening accommodating spherical member 35, as depicted in Figs. 2-3, 6, paragraphs [51-65,66-70]), a support element is disposed in an opening of the limit element (35  is disposed in opening of 36,and in opening of 23 and in opening 32c, as depicted Figs. 2-3, 6, e.g. paragraphs [51-65,66-70]), and the limit element is disposed on a top surface of the base (i.e. as 32c and 23 are disposed on top surface of lower case 32, and bottom part 32a, as depicted Figs. 2-3, 6, e.g. paragraphs [51-65,66-70]). 
Specifically, Wade teaches assist assembly for limiting a movement of the movable portion relative to the fixed portion (with case bottom part 32,32a, disposing hole 32c, supporting point part 36 and spherical member 35, with spacer 33, case 31, also as plate spring parts 28, for supporting and limiting some movement e.g. swinging of camera module 3, e.g. paragraphs 65, 69-70, 80]), and that the assist assembly further comprises a limit element i.e. as support point part 36 with disposing hole 32c and flexible circuit board 23 with opening accommodating spherical member 35, as depicted in Figs. 2-3, 6, (see e.g. paragraphs [51-65,66-70]), and that a support element is disposed in an opening of the limit element , i.e. as 35  is disposed in opening of 36, and in the opening of 23 and in opening 32c, as depicted Figs. 2-3, 6, e.g. paragraphs [51-65,66-70], and further teaches that the limit element is disposed on a top surface of the base i.e. as at least 32c and 23 are disposed on top surface of lower case 32, and bottom part 32a, as clearly depicted Figs. 2-3, 6, e.g. paragraphs [51-65,66-70]. Therefore Wade teaches all limitations of claim 1 including the limitations noted under issue (1) above. 
Regarding the above issue (1), it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented after page 7 of the Remarks dated 07/19/2022. 
	 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872